 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAMERON MORFIN,                                  No. 2:17-cv-2343 MCE CKD P
12                        Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    G. PEREZ, et al.,
15                        Defendants.
16

17          On January 16, 2019, the court directed plaintiff to file a response to defendant Perez’s

18   pending motion for summary judgment within 30 days. Plaintiff was warned that failure to file a

19   response within 30 days would result in a recommendation that this action be dismissed without

20   prejudice pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff has not filed a response to

21   the pending motion for summary judgment.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
                                                       1
 1   objections shall be served and filed within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: March 4, 2019
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     morf2343.frs
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
